Citation Nr: 1639890	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-40 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for a lumbar strain, from March 1, 2009.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel



INTRODUCTION

The Veteran had active service from April 2004 to April 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter is now handled by the RO in Winston-Salem, North Carolina.   

Upon initial consideration of this matter in June 2013, the Board issued a decision finding that the RO's reduction of the Veteran's rating was proper and denied restoration of the 20 percent rating for a lumbar strain as well as entitlement to an increased rating for this condition.  Moreover, a claim for TDIU was remanded to the RO via the Appeals Management Center (AMC), for further development.

The Veteran appealed the Board's June 2013 decision to the U.S. Court of Appeals for Veterans Claims (CAVC/Court).  The Court issued an April 2015 Memorandum Decision that reversed the Board's denial of restoration of the 20 percent rating for a lumbar strain and remanded the issue for reinstatement of the 20 percent rating, effective March 1, 2009.  Additionally, the Court set aside and remanded the Board's decision finding that referral for extraschedular consideration was not warranted.  However, the Court noted that the Veteran did not challenge the Board's denial of a rating higher than 20 percent, prior to March 1, 2009; therefore, that issue was dismissed.  

In September 2015, the Board remanded the issues enumerated on the title page for further development.  The case is now ready for adjudication.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the medical evidence not reflect forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; nor does it show any separately compensable neurological manifestations of thoracolumbar spine disability or incapacitating episodes associated with the thoracolumbar spine disability.

2.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent as of March 1, 2009, for a lumbar strain, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions, to include substantial compliance with the Board's prior remand directives.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Board notes that, in the course of the AOJ's development of the appeal and in response to Board remand directives, VA has attempted to afford the Veteran current examinations to determine his disability level and impact on his employability.  In this regard, while the Veteran attended a November 2015 psychiatric examination, he missed his examinations pertaining to his allergic rhinitis, patellofemoral syndrome of the bilateral knees and chronic lumbar strain.
In January 2016, the Veteran submitted a statement expressing that he missed the examinations due to being out of town and that he desired to have them rescheduled.  The examinations were rescheduled for February 2016.  However, a note from the VA medical center indicates that the Veteran refused the examinations, and in March 2016, the Veteran submitted correspondence stating that he wished to withdraw his examinations for allergic rhinitis, patellofemoral syndrome of the bilateral knees, chronic lumbar strain and PTSD.  As a result, VA was unable to obtain current data regarding the Veteran's present disability level and impact on his employability.  

Additionally, in June 2015, the AOJ requested that the Veteran submit an updated Application for Increased Compensation Based on Unemployability.  To date, the Veteran has not supplied an updated form. 

The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain current information pertinent to the Veteran's claims.  No additional actions were available or required of the VA.  Accordingly, based on the foregoing, the Board finds that the AOJ has substantially complied with the Board's prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

A.  Increased Rating for Lumbar Strain

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent evaluation is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation is appropriate for favorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 30 percent evaluation is appropriate for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Disorders of the spine may also be rated under DC 5243, Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  Under this code a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

When peripheral nerves are affected by disabilities of the spine, they are to be rated separately under Diagnostic Code 8520.

The Veteran seeks a rating in excess of 20 percent for his lumbar strain, from March 1, 2009, forward.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Here, the Veteran last underwent a VA spine examination in June 2008, which revealed flexion of the lumbar spine to 90 degrees, with extension to 20 degrees, and bilateral side bending and rotation to 30 degrees each.  As noted, there is no recent VA examination despite VA's attempt to afford the Veteran a current examination, as he ultimately declined to have an examination.  Accordingly the available evidence for the appeal period consists of VA treatment notes detailed below. 

In June 2009, the Veteran reported worsening back pain-a 6/10-that was pinching, neuropathic and chronic.  Another June 2009 treatment note documents DJD of the back; the Veteran denied incontinence, falls or change in gait.  An X-ray report showed moderate to severe spondylolisthesis of L5 over S1 and moderate osteoarthritic changes of the intervertebral disc space.  A September 2009 treatment note documents 4/10 back pain, and notes a history of radicular symptoms in the left lower extremity.

In February 2010, the Veteran reported an increase in back pain to 6-7 out of 10, denied radiculopathy and subsequently received an injection and medication for back pain.  In April 2010, he reported that his back disability was stable.  In May 2010, he reported pain that was a 3/10 and stable.  In September 2010, the Veteran again reported 3/10 back pain with no new symptoms.  A November 2010 and August 2011 treatment note indicated his back pain was stable, and a November 2011 treatment note indicates no complaints of back discomfort.  

An April 2015 treatment note indicates that the Veteran described his back pain as dull and mild, which comes and goes with no radiation or numbness, and that prolonged sitting makes it worse.  He denied bowl/bladder disturbance.  Upon examination, the clinician noted that the Veteran's back had full range of motion, and straight-leg raising test was negative.

During a November 2015 PTSD examination, the Veteran reported that his delivery driving bothers his chronic back pain, but that he had not used any sick time, and that his employer was satisfied with his work performance.

A January 2016 VA treatment note documents that the Veteran was still working as a FedEx driver.  He reported pinching pain in his lower lumber spine and left groin pain.  It was noted that his symptoms were present since 2004 and were unchanging.  In particular, minimal loss of flexion with pain was noted.  His bladder and gait were found normal, and no neurological abnormalities were found.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the orthopedic manifestations of the Veteran's lumbar spine are appropriately evaluated as 20 percent disabling for the entire appeal period.   

As noted above, under the General Rating Formula, the next higher, 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Here, however, there have been no such findings either in the medical evidence or the Veteran's lay statements.  There are no findings of ankylosis of any portion of the spine.  Because the Veteran declined a VA examination, there are no specific findings regarding the Veteran's current range of motion relevant to the appeal period, other than the April 2015 clinician's finding of "full range of motion."  As such, there is no evidence of flexion limited to 30 degrees or less, and, therefore, no basis for a 40 percent rating under the General Rating Formula.

As indicated above, evaluation of the disability at issue must include consideration of functional loss due to pain and other factors, as mandated  by 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7 (1995).  See also Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010) (holding that, when rating spine disabilities, the Board must discuss any additional limitation of motion that a Veteran has due to pain, weakness, or fatigue).  Moreover, pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point where pain begins.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Here, as the available evidence largely demonstrates that the Veteran's low back disability is stable and usually mild, the Board finds no grounds upon which to award a higher rating on the basis of the DeLuca factors, and notes that the medical evidence shows the Veteran has a range of motion which would more appropriately place him in the 10 percent rating category, based on his combined range of motion of the lumbar spine.  The Veteran has not alleged additional limitation of function during flare-ups.  Accordingly, the 20 percent rating contemplates the Veteran's claimed additional disability attributable to his reported pain and functional loss.

Therefore, the Veteran's overall disability picture simply does not reflect that which is required to meet the criteria for the next higher, 40 percent, rating under the General Rating Formula for Diseases and Injuries of the Spine at any pertinent point.  

The Board has also considered whether a higher rating is assignable under the criteria specific to disc disease, or, IVDS, but finds that the evidence does not support such. 

In this case, though the medical evidence shows some incidence of flare-ups, requiring an injection for pain management, the medical record is devoid of evidence showing that bed rest was prescribed by a physician at any time pertinent to the period under consideration.  Moreover, to warrant a 40 percent rating for IVDS, an incapacitating episode must last at least 4 weeks; here, the Veteran attested that he has never used a sick day due to his back disability.

Nor is an increased disability rating warranted based upon the granting of a separate neurologic disability rating related to the thoracolumbar spine.  Here, the evidence of record does not show the existence of any associated neurologic abnormalities, such as bladder or bowel complaints.  With respect to radiculopathy, though a September 2009 treatment note documents a history of radicular symptoms in the left lower extremity, the Veteran denied radiculopathy in February 2010 and April 2015, and treatment records do not include a diagnosis of radiculopathy.
Therefore, a separate rating is not warranted for neurological impairment, as the weight of the probative evidence does not show such impairment.

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his lumbar disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his lumbar spine symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating a lumbar spine disability to the appropriate diagnostic codes.  As the Veteran declined a current VA examination, the Board has had to rely on the available medical evidence in adjudicating this appeal, which shows essentially that the Veteran's disability has remained stable and does not indicate that a higher rating is warranted.

The Board concludes that the medical evidence is of greater probative value than the Veteran's allegations regarding the severity of his lumbar disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during the appeal period.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5237, 5243, 4.124a, Diagnostic Code 8520; see also Fenderson, supra. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected thoracolumbar spine disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's lumbar spine symptomatology is fully addressed by the rating criteria under which such disability is rated.  Specifically, the Veteran's 20 percent rating for his lumbar strain contemplate his subjective complaints of pain, and, in fact, is more than adequate for his demonstrated range of motion.  Therefore, there are no additional symptoms of the Veteran's lumbar strain that are not addressed by the rating schedule.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 20 percent for a lumbar disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

B.  Entitlement to TDIU

The Veteran is seeking entitlement to TDIU.  In order to establish a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356   (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran's service-connected disabilities and respective ratings are as follows:  PTSD, 30 percent disabling, lumbar strain, 20 percent disabling, right and left knee disorder, 10 percent disabling each, and allergic rhinitis, noncompensable.  The Veteran's combined rating is 60 percent.  Thus, the Veteran's disability rating does not meet the schedular threshold for a TDIU and the Board is precluded from assigning a TDIU rating on an extra-schedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extra-schedular basis to the Director, Compensation and Pension (C&P) Service.

Here, the Board finds that the preponderance of the evidence does not show that the Veteran's service-connected disabilities alone precluded him from securing or maintaining substantially gainful employment, and thus, referral for extra-schedular consideration of a TDIU is not necessary.  

In this regard, the Board notes that the record indicates that the Veteran is currently employed full-time, and that his employer is satisfied with his performance.  See November 2015 VA examination and January 2016 VA treatment note.

Of note is the November 2015 PTSD examination, during which the Veteran recounted periods of unemployment post-service and his educational background, which includes an MBA degree.  The examiner stated that the Veteran's occupational impairment was mild, and he has successfully maintained employment for the past year-meeting employer expectations, attending work regularly, and avoiding sick leave in a full-time job where overtime hours are also worked.  Thus, the examiner found that the Veteran's PTSD had not precluded the Veteran from gaining and sustaining substantially gainful employment.  The examiner did note, however, that individuals with the Veteran's type of education would ordinarily have made further progress in their careers, and he attributed the Veteran's lack of advancement due to his service-connected disabilities.  

Nevertheless, despite the fact that the Veteran may not be working up to his skill level, there is no evidence suggesting his full-time work as a delivery truck driver is marginal employment.  In this regard, the Board notes that the Veteran did not respond to the AOJ's June 2015 request for an updated Application for Increased Compensation Based on Unemployability.

There is no competent evidence of record to support a finding that any periods of unemployment during the appeal period were due to the Veteran's service-connected disabilities.  And, as noted above, VA attempted to obtain a medical examination for the Veteran to determine the impact his service-connected disabilities have on his employability, but the Veteran declined such examination.  The Board notes that, while such data would have been helpful in adjudicating the Veteran's claim, the ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Additionally, while the medical evidence documents functional limitations during this period, which resulted in the assignment of a combined, 60 percent disability rating, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities alone precluded his ability to work in consideration of his educational history and work experience.  

Furthermore, to the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Rather, while they are competent to describe the Veteran's symptoms from his service-connected disabilities, they are not competent to offer an opinion regarding the functional impact such has on his occupational functioning, to include the ability to secure or maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the more probative medical evidence.  In this regard, the competent medical evidence, namely the November 2015 VA examination, offering detailed determinations on the Veteran's functional impairment, is the most probative evidence; the medical evidence also largely contemplates the Veteran's assertions concerning his employment and descriptions of symptoms.  

Moreover, the objective evidence demonstrates that the Veteran is currently gainfully employed, working full-time, not missing work due to his service-connected disabilities and that his job performance is satisfactory.

The Board is sympathetic that the Veteran may be prohibited from working in his ideal profession, as indicated in a January 2009 statement; however, for the foregoing reasons, the Board finds that the Veteran's service-connected disabilities do not preclude substantially gainful employment.  As such, referral to the Director of C&P for extraschedular consideration is not warranted.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A. § 5107(b).  


ORDER

A rating in excess of 20 percent for a lumbar strain, from March 1, 2009, is denied.

Entitlement to a TDIU is denied.


____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


